—Judgment unanimously affirmed. Memorandum: The contention of defendant that he was deprived of a fair trial by prosecutorial misconduct is not preserved (see, CPL 470.05 [2]). Nevertheless, we have reviewed the record with respect to defendant’s contention and conclude that the prosecutor’s remarks were either fair comment on the evidence or made in response to defense counsel’s summation (see, People v Kyler, 191 AD2d 1029, lv denied 81 NY2d 1015; People v Price, 144 AD2d 1013, lv denied 73 NY2d 895). Any critical references to defendant by the prosecutor in summation were not so pervasive or egregious as to deprive defendant of a fair trial (see, People v Johnson, 213 AD2d 791, 795, lv denied 85 NY2d 975).